—In a matrimonial action in which the parties were divorced by judgment dated December 18, 1996, the plaintiff wife appeals from a judgment of the Supreme Court, Kings County (Deutsch, J.H.O.), entered May 20, 1998, which was in favor of the defendant husband and against her in the total sum of $42,879.42, representing the amount of the funds erroneously transferred from the defendant to her plus prejudgment interest from the date of the transfer in the sum of $2,046.11.
Ordered that the order is modified, as a matter of discretion, by deleting the provision thereof awarding the defendant prejudgment interest from the date of the transfer in the sum of $2,046.11; as so modified, the judgment is affirmed, without costs or disbursements.
In this case, the court awarded the defendant recoupment of funds erroneously transferred to the plaintiff. However, since *523the transfer was attributed in part to the conduct of the defendant and his attorney in failing to point out errors in the judgment of divorce and qualified domestic relations order, awarding the defendant interest from the date of transfer was not warranted.
The plaintiffs remaining contentions are without merit. S. Miller, J. P., Goldstein, H. Miller and Smith, JJ., concur.